EXHIBIT M/I HOMES, INC. TO Trustee Indenture Dated as of TABLE OF CONTENTS Page Parties 1 Recitals of the Company 1 ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS SECTION 101. Definitions 1 Act 2 Affiliate; control 2 Authenticating Agent 2 Board of Directors 2 Board Resolution 2 Business Day 2 Commission 2 Common Stock 2 Company 2 Company Request; Company Order 2 Corporate Trust Office 3 Corporation 3 Covenant Defeasance 3 Defaulted Interest 3 Defeasance 3 Depositary 3 Event of Default 3 Exchange Act 3 Expiration Date 3 Global Security 3 Holder 3 Indenture 3 Interest 3 Interest Payment Date 3 Investment Company Act 3 Lien 3 Maturity 4 Notice of Default 4 Officers’ Certificate 4 Opinion of Counsel 4 Original Issue Discount Security 4 Outstanding 4 Paying Agent 5 Person 5 Place of Payment 5 Predecessor Security 5 Redemption Date 5 Redemption Price 5 Regular Record Date 6 Responsible Officer 6 Securities 6 Securities Act 6 Security Register; Security Registrar 6 Special Record Date 6 Stated Maturity 6 Subsidiary 6 Trust Indenture Act 6 Trustee 6 U.S. Government Obligation 7 Vice President 7 SECTION 102. Compliance Certificates and Opinions 7 SECTION 103. Form of Documents Delivered to Trustee 7 SECTION 104. Acts of Holders; Record Dates 8 SECTION 105. Notices, Etc., to Trustee and Company 10 SECTION 106. Notice to Holders; Waiver 10 SECTION 107. Conflict with Trust Indenture Act 10 SECTION 108. Effect of Headings and Table of Contents 11 SECTION 109. Successors and Assigns 11 SECTION 110. Separability Clause 11 SECTION 111. Benefits of Indenture 11 SECTION 112. Governing Law 11 SECTION 113. LegalHoliday 11 ARTICLE TWO SECURITY FORMS SECTION 201. FormsGenerally 11 SECTION 202. Form of Face of Security 12 SECTION 203. Form of Reverse of Security 13 SECTION 204. Form of Legend for Global Securities 17 SECTION 205. Form of Trustee’s Certificate of Authentication 17 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 18 SECTION 302. Denominations 20 SECTION 303. Execution, Authentication, Delivery and Dating 20 SECTION 304. Temporary Securities 22 SECTION 305. Registration, Registration of Transfer and Exchange 22 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 24 SECTION 307. Payment of Interest; Interest Rights Preserved 25 SECTION 308. Persons Deemed Owners 26 SECTION 309. Cancellation 26 SECTION 310. Computation of Interest 26 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture 27 SECTION 402. Application of Trust Money 28 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 28 SECTION 502. Acceleration of Maturity; Rescission and Annulment 30 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 31 SECTION 504. Trustee May File Proofs of Claim 32 SECTION 505. Trustee May Enforce Claims Without Possession of Securities 32 SECTION 506. Application of Money Collected 32 SECTION 507. Limitation on Suits 33 SECTION 508. Unconditional Right of Holders to Receive Principal, remium and Interest 33 SECTION 509. Restoration of Rights and Remedies 33 SECTION 510. Rights and Remedies Cumulative 34 SECTION 511. Delay or Omission Not Waiver 34 SECTION 512. Control by Holders 34 SECTION 513. Waiver of Past Defaults 34 SECTION 514. Undertaking for Costs 35 SECTION 515. Waiver of Usury, Stay or Extension Laws 35 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities 35 SECTION 602. Notice of Defaults 35 SECTION 603. Certain Rights of Trustee 36 SECTION 604. Not Responsible for Recitals or Issuance of Securities 37 SECTION 605. May Hold Securities 37 SECTION 606. Money Held in Trust 37 SECTION 607. Compensation and Reimbursement 37 SECTION 608. Conflicting Interests 38 SECTION 609. Corporate Trustee Required; Eligibility 38 SECTION 610. Resignation and Removal; Appointment of Successor 38 SECTION 611. Acceptance of Appointment by Successor 40 SECTION 612. Merger, Conversion, Consolidation or Succession to Business 41 SECTION 613. Preferential Collection of Claims Against Company 41 SECTION 614. Appointment of Authenticating Agent 41 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Company to Furnish Trustee Names and Addresses of Holders 42 SECTION 702. Preservation of Information; Communications to Holders 43 SECTION 703. Reports by Trustee 43 SECTION 704. Reports by Company 43 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company May Consolidate, Etc., Only on Certain Terms 44 SECTION 802. Successor Substituted 45 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 45 SECTION 902. Supplemental Indentures With Consent of Holders 46 SECTION 903. Execution of Supplemental Indentures 47 SECTION 904. Effect of Supplemental Indentures 47 SECTION 905. Conformity with Trust Indenture Act 47 SECTION 906. Reference in Securities to Supplemental Indentures 48 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium and Interest 48 SECTION 1002. Maintenance of Office or Agency 48 SECTION 1003. Money for Securities Payments to Be Held in Trust 48 SECTION 1004. Statement by Officers as to Default 49 SECTION 1005. Existence 50 SECTION 1006. Maintenance of Properties 50 SECTION 1007. Payment of Taxes and Other Claims 50 SECTION 1008. Waiver of Certain Covenants 50 ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 51 SECTION 1102. Election to Redeem; Notice to Trustee 51 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 51 SECTION 1104. Notice of Redemption 52 SECTION 1105. Deposit of Redemption Price 53 SECTION 1106. Securities Payable on Redemption Date 53 SECTION 1107. Securities Redeemed in Part 53 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 54 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 54 SECTION 1203. Redemption of Securities for Sinking Fund 54 ARTICLE THIRTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1301. Company’s Option to Effect Defeasance or Covenant Defeasance 55 SECTION 1302. Defeasance and Discharge 55 SECTION 1303. Covenant Defeasance 55 SECTION 1304. Conditions to Defeasance or Covenant Defeasance 56 SECTION 1305. Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions 58 SECTION 1306. Reinstatement 58 Certain Sections of this Indenture relating to Sections310 through inclusive, of the Trust Indenture Act of 1939: Trust Indenture Act Section Indenture Section § 310(a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) Not Applicable (b) 608 610 § 311(a) 613 (b) 613 § 312(a) 701 702 (b) 702 (c) 702 § 313(a) 703 (b) 703 (c) 703 (d) 703 § 314(a) 704 (a)(4) 101 1004 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 § 315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 § 316(a) 101 (a)(1)(A) 502 512 (a)(1)(B) 513 (a)(2) Not Applicable (b) 508 (c) 104 § 317(a)(1) 503 (a)(2) 504 (b) 1003 § 318(a) 107 Note:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. INDENTURE, dated as of , between M/I HOMES, INC., a corporation duly organized and existing under the laws of the State of Ohio (herein called the “Company”), having its principal office at 3 Easton Oval, Suite 500, Columbus, Ohio 43219, and , a , with its principal office in , , as Trustee (herein called the “Trustee”). Recitals of the Company The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. Now, Therefore, This Indenture Witnesseth: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of a series thereof, as follows: ARTICLE ONE Definitions and Other Provisions of General Application SECTION 101.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and, except as otherwise expressly provided herein, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of such computation; (4)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; and (5)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act”, when used with respect to any Holder, has the meaning specified in Section104. “Affiliate”of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section614 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized or obligated by law or executive order to close. “Commission” means the Securities and Exchange Commission, from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Stock” includes any shares or stock of any class of the Company which has no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding up of the Company and which is not subject to redemption by the Company. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order“ means a written request or order signed in the name of the Company by its Chairman of the Board, its Vice Chairman of the Board, its President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office” means the designated office of the Trustee at which at any particular time its corporate trust business shall be administered. “Corporation” means a corporation, association, company, joint-stock company, limited liability company or business trust. “Covenant Defeasance” has the meaning specified in Section1303. “Defaulted
